Case: 4:18-cr-00469-JG Doc #: 33 Filed: 07/31/20 1 of 3. PageID #: 157


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                                      :
UNITED STATES OF AMERICA,                             :           CASE NO. 4:18-cr-00469
                                                      :
               Plaintiff,                             :           OPINION & ORDER
                                                      :           [Resolving Doc. 30]
vs.                                                   :
                                                      :
ROBERT LANG,                                          :
                                                      :
               Defendant.                             :
                                                      :



JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           Defendant Robert Lang requests a reduced sentence under the compassionate

release statute, 18 U.S.C. § 3582. 1 The Government opposes Lang’s petition. 2

           For the reasons stated below, the Court DENIES Lang’s motion for compassionate

release.

      I.         Background
           On October 1, 2018, Defendant Lang pleaded guilty to one count of maintaining a

drug-involved premises and one count of possession with intent to distribute cocaine,

heroin, fentanyl, and hydrocodone. 3 On January 16, 2019, this Court sentenced Lang to

57-months imprisonment followed by three years of supervised release. 4

           On June 22, 2020, Lang filed the instant motion for compassionate release. 5




           1
             Doc. 30. Lang filed his petition and a supplement, Doc. 32, pro se.
           2
             Doc. 31.
           3
             Doc. 18.
           4
             Doc. 26.
           5
             Doc. 30.
Case: 4:18-cr-00469-JG Doc #: 33 Filed: 07/31/20 2 of 3. PageID #: 158

Case No. 4:18-cr-00469
Gwin, J.

    II.          Discussion
          A. Exhaustion
          The Court may modify a defendant’s term of imprisonment upon a motion from a

defendant once 30 days have expired since the warden of the defendant’s facility received

such a motion from the defendant. 6 Here, Lang does not allege that he has petitioned the

warden of his facility for compassionate release. 7 Lang says that the exhaustion

requirement may be waived, but the Sixth Circuit has recently held that this is not the

case. 8 For this reason, the Court denies Lang’s motion for compassionate release.

          B. Eligibility
          Even if Lang had exhausted his administrative remedies, the Court find that Lang has

failed to demonstrate eligibility for release. To grant compassionate release, the Court must

find that “extraordinary and compelling reasons warrant such a reduction” and “that such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 9 The Court must also consider the sentencing factors set forth in 18 U.S.C. §

3553. 10 Under the compassionate release statute, the Court may “reduce the term of

imprisonment and impose a term of probation or supervised release with or without

conditions that does not exceed the unserved portion of the original term of

imprisonment.” 11

          Lang requests compassionate release because the prison where he is incarcerated




          6
            18 U.S.C. § 3582(c)(1)(A)(i).
          7
            Lang attaches a denial of his request for home confinement, but home confinement and compassionate release
are different forms of relief. Doc. 30-2.
          8
            United States v. Alam, 960 F.3d 831, 833-36 (6th Cir. 2020).
          9
            18 U.S.C. § 3582(c)(1)(A).
          10
               Id.
          11
               Id.

                                                         -2-
Case: 4:18-cr-00469-JG Doc #: 33 Filed: 07/31/20 3 of 3. PageID #: 159

Case No. 4:18-cr-00469
Gwin, J.

has ceased all programming as part of its COVID-19-related measures. 12 He says that

because of the lack of programming, he cannot earn the time off his sentence for

completing certain programs. 13 He also says that COVID-19 cases are steadily rising at his

prison. 14

           The Court finds that Lang’s justifications are not an “extraordinary and compelling”

reasons that warrant compassionate release. For this additional reason, the Court denies

Lang’s request.

    III.          Conclusion
           For the foregoing reasons, the Court DENIES Lang’s request for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).



IT IS SO ORDERED.


Dated: July 31, 2020                                  s/     James S. Gwin
                                                      JAMES S. GWIN
                                                      UNITED STATES DISTRICT JUDGE




           12
                Doc. 30 at 1.
           13
                Id.
           14
                Doc. 30-1 at 1.

                                                -3-
